Citation Nr: 0806117	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  06-03 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than January 18, 
2005, for the award of service connection for tinea 
versicolor.

2.  Entitlement to an initial compensable rating for tinea 
versicolor.

3.  Entitlement to service connection for stomach pains as 
due to an undiagnosed illness.

4.  Entitlement to service connection for memory loss as due 
to an undiagnosed illness.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel





INTRODUCTION


The veteran had active service from August 1988 to August 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which granted the veteran's claim of service 
connection for tinea versicolor, assigning a zero percent 
evaluation effective January 18, 2005 (the date that VA 
received the veteran's claims), and denied the veteran's 
claims of service connection for stomach pains and for memory 
loss, each as due to an undiagnosed illness.  The veteran 
disagreed with this decision in November 2005, seeking an 
earlier effective date than January 18, 2005, for the grant 
of service connection for tinea versicolor, an initial 
compensable rating for service-connected tinea versicolor, 
and service connection for stomach pains and for memory loss, 
each as due to an undiagnosed illness.  He perfected a timely 
appeal in January 2006.

The issues of entitlement to service connection for stomach 
pains and for memory loss, each as due to an undiagnosed 
illness, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's earlier effective date claim and 
higher initial rating claim has been obtained.

2.  A VA Form 21-526, signed by the veteran, was date-stamped 
as received by the RO on January 18, 2005; on this form, the 
veteran filed a claim of service connection for tinea 
versicolor.

3.  The veteran has been service-connected for tinea 
versicolor since January 18, 2005.

4.  Prior to January 18, 2005, there was no communication 
from the veteran indicating that he was claiming service 
connection for tinea versicolor.

5.  The veteran's service-connected tinea versicolor affects 
less than 5 percent of the entire body or exposed areas of 
the body and requires no more than topical therapy in the 
past 12-month period.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to an earlier effective date 
than January 18, 2005, for the award of service connection 
for tinea versicolor have not been met.  38 U.S.C.A. 
§§ 5101(a), 5110, 5111 (West 2002); 38 C.F.R. §§ 3.1, 
3.4(b)(1), 3.31, 3.105(a), 3.151(a), 3.400 (2007).

2.  The criteria for an initial compensable rating for tinea 
versicolor have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DC 7806 
(2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

The claims on appeal are "downstream" elements of the RO's 
grant of service connection for tinea versicolor in the 
currently appealed rating decision issued in August 2005.  
For such downstream issues, notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159 is not required in cases 
where such notice was afforded for the originating issue of 
service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  
In a letter issued in April 2005, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim for service connection for tinea 
versicolor, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter informed the veteran to submit medical evidence, 
statements from persons who knew the veteran and had 
knowledge of his skin rash during service, and noted other 
types of evidence the veteran could submit in support of his 
claim.  In addition, the veteran was informed of when and 
where to send the evidence.  After consideration of the 
contents of this letter, the Board finds that VA has 
substantially satisfied the requirement that the veteran be 
advised to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

VA also provided the appellant with notice of the Dingess 
requirements in March 2006.  Although complete content-
complying notice was provided after the August 2005 RO 
decision that is the subject of the current appeal, the 
claimant has had the opportunity to submit additional 
argument and evidence and to participate meaningfully in the 
adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  The veteran has not alleged any prejudice 
as a result of the untimely notification, nor has any been 
shown.  To the extent that Dingess requires more extensive 
notice as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  Since 
the veteran's earlier effective date claim and his higher 
initial rating claim are both being denied herein, such 
matters are moot.  In any event, however, the March 2006 
letter included applicable notice of the Dingess 
requirements.  In Dingess, the Veterans Court held that, in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  See 
Dingess, 19 Vet. App. at 490-91.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court), in Vazquez-Flores v. Peake, No. 05-
0355 (U.S. Vet. App. Jan. 30, 2008) clarified VA's notice 
obligations in increased rating claims.  The instant appeal 
originates, however, from the grant of service connection for 
the disorder at issue.  Consequently, Vazquez-Flores is 
inapplicable.  Thus, the Board finds that VA met its duty to 
notify the veteran of his rights and responsibilities under 
the VCAA.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issues here on appeal have been obtained and are associated 
with the veteran's claims file; the veteran does not contend 
otherwise.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA.

The veteran contends that he is entitled to an earlier 
effective date than January 18, 2005, for the award of 
service connection for tinea versicolor

In general, except as otherwise provided, the effective date 
of an evaluation an award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication indicating an intent to apply for 
a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a).  To determine when a claim was received, 
the Board must review all communications in the claims file 
that may be construed as an application or claim.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, the RO will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2007).

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement.  38 C.F.R. 
§ 3.157.  Once a formal claim for compensation has been 
allowed, receipt of a report of examination by VA, or 
evidence from a private physician, will be accepted as an 
informal claim for benefits.  In the case of examination by 
VA, the date of examination will be accepted as the date of 
receipt of a claim.  The provisions of the preceding sentence 
apply only when such reports relate to examination or 
treatment of a disability for which service-connection has 
previously been established, or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination.  In the case of evidence from a private 
physician, the date of receipt of such evidence by VA will be 
accepted as the date of the claim.  Id.

The veteran's original claim for service connection for tinea 
versicolor (which he characterized as a skin rash) was date-
stamped as received by VA on January 18, 2005.

As noted in the Introduction, the claim for service 
connection for tinea versicolor was granted in a rating 
decision dated on August 22, 2005, and issued to the veteran 
on August 26, 2005.  The RO noted that the veteran's claim 
had been received on January 18, 2005.  In the narrative for 
the rating decision, the RO also noted that the veteran had 
been treated during active service for tinea versicolor and 
that VA examination in July 2005 showed tinea versicolor 
affecting approximately 1 percent of the total body.  The RO 
assigned a non-compensable (zero percent) evaluation to the 
veteran's service-connected tinea versicolor from January 18, 
2005, the date that VA received this claim.  

The next correspondence from the veteran occurred when he 
submitted a Notice of Disagreement dated on October 9, 2005, 
and date-stamped as received by the RO on October 31, 2005.  
Among other things, the veteran disagreed with the effective 
date of January 18, 2005, assigned to his service-connected 
tinea versicolor.  

The next correspondence from the veteran occurred when 
submitted a signed form that was dated on November 15, 2005, 
and date-stamped as received by the RO on November 23, 2005, 
in which he requested the traditional appeal process.

The next correspondence from the veteran occurred when 
submitted a signed VA Form 9 that was dated on January 1, 
2006, and date-stamped as received at the RO on January 30, 
2006.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of entitlement to an effective 
date earlier than January 18, 2005, for the award of service 
connection for tinea versicolor.  It is undisputed that the 
veteran's original claim of service connection for tinea 
versicolor was date-stamped as received by the RO on 
January 18, 2005.  A review of the claims file shows that, 
between August 1, 1991, the veteran's date of discharge from 
active service, and January 18, 2005, the veteran did not 
file a claim for service connection for tinea versicolor.  
Further, a review of the claims file shows that there was no 
communication concerning this claim from the veteran between 
his discharge from active service and January 18, 2005.  The 
law and regulations on effective dates of awards of 
disability compensation are clear.  The effective date of an 
original claim for compensation or a claim for compensation 
reopened after a final disallowance is the date that 
entitlement arose or the date that the claim was received by 
VA, whichever is the later date (emphasis added).  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Thus, January 18, 
2005, is the proper effective date for the grant of service 
connection for tinea versicolor.

The veteran also contends that he is entitled to an initial 
compensable evaluation for his service-connected tinea 
versicolor.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2 (2007); see also Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999) and 
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. November 19, 
2007).

The veteran's service-connected tinea versicolor is currently 
evaluated as zero percent disabling by analogy to 38 C.F.R. 
§ 4.118, Diagnostic Code (DC) 7813 (dermatophytosis).  See 
38 C.F.R. § 4.118, DC 7813 (2007).  Under DC 7813, 
dermatophytosis is rated as disfigurement of the head face, 
or neck (DC 7800), scars (DC's 7801 to 7805), or dermatitis 
(DC 7806), depending on the predominant disability.  Id.  
Since the veteran's predominant skin disability is 
dermatitis, his tinea versicolor is evaluated under DC 7806.

A zero percent evaluation is available under DC 7806 for 
dermatitis or eczema that affects less than 5 percent of the 
entire body or less than 5 percent of exposed areas of the 
body and requires no more than topical therapy during the 
past 12-month period.  A 10 percent evaluation is available 
for dermatitis of eczema affecting at least 5 percent but 
less than 20 percent of the entire body or exposed areas of 
the body or which requires intermittent systemic therapy such 
as corticosteroids or other immunosuppressive drugs for a 
total duration of less than 6 weeks during the past 12-month 
period.  A 30 percent evaluation is available for dermatitis 
or eczema affecting 20 to 40 percent of the entire body or 
exposed areas of the body or which requires systemic therapy 
such as corticosteroids or other immunosuppressive drugs for 
a total duration of at least 6 weeks or more, but not 
constantly, during the past 12-month period.  Finally, the 
maximum evaluation of 60 percent is available for dermatitis 
or eczema affecting more than 40 percent of the entire body 
or exposed areas of the body or which requires constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs in the past 12-month period.  See 
38 C.F.R. § 4.118, DC 7806 (2007).

A review of the veteran's service medical records indicates 
that he denied any medical history of skin diseases and his 
skin was clinically normal at his enlistment physical 
examination in February 1988.  On outpatient treatment in 
June 1990, the veteran complained of a rash on his neck and 
groin.  Physical examination showed rashes that were very 
characteristic of tinea cruris and versicolor.  The veteran 
was advised to return in 1 week if his symptoms were 
unresolved.  The veteran's medical history and clinical 
evaluation were unchanged at his separation physical 
examination in July 1991.  

Subsequent physical examinations conducted while the veteran 
was in the Navy Reserves in August 1991 and December 1992 
showed no changes.

In response to a request for records, Harris Methodist Fort 
Worth Hospital notified VA in April 2005 that it had no 
records for the veteran.

On VA examination in July 2005, the veteran complained that 
he occasionally developed a rash while working out in the 
sun.  His rash itched.  He reported that he had developed a 
skin rash in 1991 on his upper chest, the right side of his 
neck, and the right side of his face.  The rash subsequently 
cleared.  The VA examiner stated that there was no rash 
present today, no scarring or disfigurement present, and no 
diagnostic testing was needed. Physical examination showed a 
tinea versicolor type rash on the right upper chest at about 
the right clavicle with no scarring, no redness, and no 
inflammation.  The impressions included tinea versicolor of 
right upper chest affecting approximately 1 percent of the 
total body and zero percent of the exposed body.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for an initial compensable rating 
for tinea versicolor.  The veteran's service-connected tinea 
versicolor does not affect at least 5 percent but less than 
20 percent of the entire body or exposed areas of the body or 
require intermittent systemic therapy such as corticosteroids 
or other immunosuppressive drugs for a total duration of less 
than 6 weeks during the past 12-month period such that a 
compensable evaluation is warranted.  Instead, the medical 
evidence shows that the veteran's service-connected tinea 
versicolor affects approximately 1 percent of the total body 
and zero percent of the exposed body.

In adjudicating this claim, the Board has considered 
Fenderson and Hart, and whether the veteran is entitled to 
increased evaluations for separate periods based on the facts 
found during the appeal period.  In Fenderson, the Veterans 
Court held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
In that decision, the Veterans Court also discussed the 
concept of the "staging" of ratings and found that, in 
cases where an appellant disagrees with an initial disability 
evaluation, it was possible for VA to assign separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period (as in this case).  See 
Fenderson, 12 Vet. App. at 126.  The recent decision in Hart 
appears to extend Fenderson to all increased evaluation 
claims. 

As noted above, there is no evidence that the veteran's tinea 
versicolor should be increased for any other separate period 
based on the facts found throughout the appeal period.  The 
evidence of record from the day the veteran filed the claim 
to the present supports the conclusion that he is not 
entitled to additional increased compensation during any time 
within the appeal period.

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).



ORDER

Entitlement to an effective date earlier than January 18, 
2005, for the award of service connection for tinea 
versicolor is denied.

Entitlement to an initial compensable rating for tinea 
versicolor is denied.



REMAND

The veteran had active service in Southwest Asia during the 
Persian Gulf War between August 1990 and March 1991 and 
essentially contends that his stomach pains and memory loss 
are due to an undiagnosed illness incurred during such 
service.  A review of the veteran's most recent VA 
examination in July 2005 shows that the assessment included 
abdominal pains and short-term memory loss, both of "unknown 
etiology."  The VA examiner, however, was not asked to 
provide opinions concerning the contended causal relationship 
between the veteran's stomach pains and memory loss and 
active service (i.e., whether these complaints were due to an 
undiagnosed illness incurred during active service).  See 
generally 38 C.F.R. § 3.317 (2007).  Thus, this examination 
report must be returned for an addendum which addresses the 
contended causal relationship.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all VA and 
non-VA clinicians who have evaluated or 
treated him for stomach pains and/or 
memory loss since his separation from 
service.  Obtain outstanding VA treatment 
records that have not already been 
associated with the claims file.  Once 
signed releases are received from the 
veteran, obtain outstanding private 
treatment records that have not already 
been associated with the claims file.  A 
copy of any negative response(s) should be 
included in the claims file.

2.  The claims file should be returned to 
the VA Medical Center in Dallas, Texas, 
Jim Kokel, PA-C, if available, for an 
addendum to the VA examination report 
dated on July 27, 2005.  Specifically, 
this VA examiner should be asked whether, 
based on a review of the claims file and 
the results of the veteran's VA 
examination, the veteran's stomach pains 
and/or memory loss of unknown etiology are 
due to an undiagnosed illness.  If 
possible without resorting to speculation, 
this examiner should determine whether the 
veteran has medically unexplained, 
objective indications of chronic multi-
symptom illness as a consequence of his 
service in the Persian Gulf War.

If it is determined that the veteran's 
symptoms are due to a known disease or 
injury (diagnosed versus undiagnosed 
illness), the examiner is requested to 
determine whether it is at least as likely 
as not (50 percent or greater probability) 
that the underlying disease or injury was 
incurred during service and, in the case 
of a disease, is linked to any incident of 
active duty.

3.  If, and only if, Jim Kokel, PA-C, is 
not available, then schedule the veteran 
for VA examination(s) in order to 
determine whether his stomach pains and 
memory loss, which he attributes to his 
exposure to toxic substances during his 
period of active duty in Southwest Asia 
during the Persian Gulf War, are due to an 
undiagnosed illness or to an underlying 
disease or injury.  The claims folder must 
be made available to the examiner(s) for 
review.

Based on the examination and review of the 
record, the examiner(s) should express an 
opinion as to whether the veteran 
manifests signs or symptoms of an 
undiagnosed illness, to include dizziness, 
intrusive memories, fatigue, memory loss, 
poor thinking or sleep disturbance.  The 
examiner should specifically determine 
whether the veteran has medically 
unexplained, objective indications of 
chronic multi-symptom illness, as a 
consequence of his service in the Persian 
Gulf War.

If it is determined that the veteran's 
symptoms are due to a known disease or 
injury (diagnosed versus undiagnosed 
illness), the examiner is requested to 
determine whether it is at least as likely 
as not (50 percent or greater probability) 
that the underlying disease or injury was 
incurred during service and, in the case 
of a disease, is linked to any incident of 
active duty.

4.  After completion of the foregoing, 
readjudicate the claims of entitlement to 
service connection for stomach pains and 
for memory loss, each as due to an 
undiagnosed illness.  If the benefit 
sought on appeal remains denied, the 
veteran should be provided a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


